21 A.3d 464 (2011)
301 Conn. 918
Patricia SANTORSO, Administratrix (Estate Hospital et al. of Lawrence Santorso), et al.
v.
BRISTOL HOSPITAL.
SC 18798
Supreme Court of Connecticut.
Decided June 8, 2011.
Bruce E. Newman, Bristol, in support of the petition.
Michael G. Rigg, Hartford, Richard A. O'Connor, Guilford and Lorinda S. Coon, Hartford, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 127 Conn.App. 606, 15 A.3d 1131 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the trial court's denial of summary judgment based on res judicata where a prior action was stricken for failure to comply with General Statutes § 52-190a?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.